                Case 1:20-cv-02295-EGS Document 149-1 Filed 03/05/21 Page 1 of 33




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


    NATIONAL ASSOCIATION FOR THE
    ADVANCEMENT OF COLORED
    PEOPLE,
         4805 Mount Hope Drive                  Case No. 20-2295
         Baltimore, MD 21215,
                                                FIRST AMENDED COMPLAINT FOR
           Plaintiff,                           DECLARATORY AND INJUNCTIVE
                                                RELIEF
    v.

    UNITED STATES POSTAL SERVICE,
         475 L’Enfant Plaza SW
         Room 4012
         Washington, DC 20260-2200,
    and

    LOUIS DEJOY, in his official capacity
    as Postmaster General of the United
    States Postal Service,
            U.S. Postal Service Office
            475 L’Enfant Plaza SW
            Room 4012
            Washington, DC 20260-2200,

          Defendants.


                                        INTRODUCTION

         1.      From the earliest days of the Republic, the United States Post Office, now known

as the United States Postal Service (USPS), has been essential to our constitutional democracy. In

the Pulitzer-winning words of Daniel Walker Howe, the early Post Office had a dual mission “as

a service to the public and to national unification.”1 It facilitated communication across our




1
  Daniel Walker Howe, What Hath God Wrought: The Transformation of America, 1815-1848
(2009).
              Case 1:20-cv-02295-EGS Document 149-1 Filed 03/05/21 Page 2 of 33




sprawling and diverse nation and encouraged civic engagement by subsidizing the distribution of

newspapers.

       2.      Today, USPS is more important than ever to our democracy, as it is necessary for        Deleted: the United States Postal Service (
                                                                                                       Deleted: )
free and fair elections. Over three-quarters of Americans were potentially eligible to vote by mail    Deleted: are

in November 2020, and there was a surge in mail-in voting due to the COVID-19 pandemic. That           Deleted: election officials are preparing for


pandemic has now cost 500,000 Americans their lives, with death rates particularly high for Black      Deleted: already
                                                                                                       Deleted: 170
people due to disparities in access to health care and structural discrimination. Mail-in voting was   Deleted: is

essential to ensuring that Americans had an opportunity to vote without risking their safety in the    Deleted: all
                                                                                                       Deleted: have
November 2020 election, and mail-in voting requires prompt and reliable postal service. Prompt

mail delivery is also especially important during the pandemic and the economic crisis it has

caused, as Americans rely on the mail for medications, for benefits, to receive legal notices, and

for many other important communications.                                                               Deleted:


       3.      The importance of timely and reliable delivery of ballots is not limited to elections

that occur during a pandemic. Even before the pandemic, as USPS itself recognized in January

2020, one-quarter of the 120 million Americans who participated in the 2018 election voted by

mail. A number of states conduct elections principally by mail. In many other states, mail-in voting

allows voters to cast their ballots without facing burdensome in-person voting conditions, which

can include hours-long lines (especially in communities of color), and polling sites that are

inaccessible to disabled voters or that are geographically remote and require voters to travel long

distances even if they lack transportation.

       4.      At this moment in our history, when the prompt delivery of ballots and other mail       Deleted: , however
                                                                                                       Deleted: mail
matters more than ever, USPS has failed to take the measures required to ensure timely and reliable    Deleted: the Postal Service

mail delivery. Instead, USPS: (a) made significant changes that resulting in unreliable service and    Deleted: have resulted




                                                 2
              Case 1:20-cv-02295-EGS Document 149-1 Filed 03/05/21 Page 3 of 33




widespread delays; and (b) failed to implement procedures to ensure that ballots will be delivered       Deleted: .


in a reliable and timely manner.

       5.      On May 6, 2020, Louis DeJoy was appointed as the new Postmaster General, and              Deleted: .


he assumed office on June 16. Then, on July 10, DeJoy announced changes to transportation

policy, including a major operational “Pivot” that imposed significant new restrictions on the           Deleted: ,” which imposes


timing and nature of letter carrier routes. In so doing, he acknowledged that employees would “see

mail left behind or on the workroom floor or docks” as a result. The changes to transportation           Deleted: In the month since, there have been


policy, including the Pivot and Guidelines issued by USPS on July 14, 2020, caused substantial

delays in mail service across the nation, with entire towns in rural areas not receiving their mail on

certain days and people in some cities going days or weeks without receiving any mail at all. These

delays have caused Americans to go without medicines and benefits, and they have prevented

eligible Americans from voting by mail in their primary elections.

       6.      With respect to election mail, USPS officials recognized the need to implement            Deleted: In addition, on


special measures to ensure that ballots—especially ballots mailed close to Election Day—were

accounted for and delivered in a timely manner. Yet USPS implemented no written guidelines

mandating such procedures during the 2020 primary election season, and in fact made changes to

longstanding practices that delayed the delivery of election mail.

       7.      On July 29, 2020, USPS’s General Counsel sent letters to 46 states warning them           Deleted: the Postal Service’s


of a mismatch between their deadlines related to mail-in voting and USPS’s likely delivery times.        Deleted: the Postal Service’s


In these letters, USPS indicated that ballots sent by marketing mail would not be accorded first-        Deleted: the Postal Service made clear


class mail treatment, and thus take longer to deliver, even though USPS had previously trained its       Deleted: the Postal Service


employees to give first-class treatment to ballots and other election-related materials sent as

marketing mail. In those letters, USPS also warned there was a significant risk that voters would



                                                  3
              Case 1:20-cv-02295-EGS Document 149-1 Filed 03/05/21 Page 4 of 33




be disenfranchised if they mailed their ballots within one week of the State’s deadline for receiving

ballots, even if (for example) state election deadlines allowed voters to request mail-in ballots a

week before the receipt deadline.

        8.     USPS did not implement any written guidelines to prioritize and account for the

delivery of ballots for the November 2020 election until after this lawsuit, and other suits across

the country, were filed, and a federal judge in New York entered a preliminary injunction. Even

then, the guidelines that USPS announced—culminating with an “Extraordinary Measures”

memorandum on October 20, 2020—were primarily permissive rather than mandatory. USPS

made mandatory key procedures to ensure that ballots were prioritized and accounted for in

advance of the November 2020 Election only after Court orders entered on October 30, 2020, and

November 1, 2020.

        9.     Although USPS eventually applied “Extraordinary Measures” to the November

2020 Election, it has not announced or implemented written guidance to ensure prompt and reliable

mail-in ballot delivery in future elections.

        10.    Some states have elections scheduled in 2021, including as soon as the spring of

2021.

        11.    The National Association for the Advancement of Colored People (NAACP), the

nation’s largest and oldest civil rights grassroots organization, brought this suit to require USPS to   Deleted: brings
                                                                                                         Deleted: the Postal Service
suspend the changes it implemented in its July “Pivot,” to restore prompt and reliable mail              Deleted: these
                                                                                                         Deleted: ,
delivery, and to ensure that mail-in ballots are accorded priority status, as they have been in past

years, in the November 2020 election. Congress has mandated that, before implementing changes            Deleted: .


that have a nationwide impact on mail delivery, USPS must provide an opportunity for public              Deleted: the Postal Service


comment and seek an opinion from the Postal Rate Commission. See 39 U.S.C. § 3661. USPS                  Deleted: The Postal Service




                                                  4
              Case 1:20-cv-02295-EGS Document 149-1 Filed 03/05/21 Page 5 of 33




failed to do so with respect to the reduction in late and extra trips or the change in treatment of      Deleted: either
                                                                                                         Deleted: “Pivot”
ballots sent by marketing mail. Its changes were therefore unlawful. Congress has also mandated          Deleted: are

that: “In determining all policies for postal services, the Postal Service shall give the highest

consideration to the requirement for the most expeditious collection, transportation, and delivery

of important letter mail.” 39 U.S.C. § 101(e). USPS’s reversal of its policy of according first-class    Deleted: The Postal Service’s


service to ballots sent by marketing mail, and its failure to implement policies necessary to ensure     Deleted: is


the prompt and reliable delivery of ballots for future elections, are inconsistent with that statutory

mandate.

       12.     To preserve the integrity of the November 2020 election, and to ensure that every

American has access to reliable mail service during the COVID-19 pandemic, the NAACP asked               Deleted: asks


this Court to enjoin USPS’s unauthorized changes and to declare that USPS acted arbitrarily,             Deleted: the Postal Service’s
                                                                                                         Deleted: the Postal Service has
capriciously, and in violation of section 101(e) by failing to give highest consideration to the

delivery of important letter mail, including ballots.

       13.     This Court entered a preliminary injunction and a series of additional orders to

enforce the injunction and to seek to ensure the prompt and reliable delivery of ballots close to the

November 2020 general election and the run-off Georgia Special Elections for January 5, 2020.

       14.     USPS is reportedly planning imminently to adopt changes to mail delivery policies

that will have a substantial impact on delivery times for first-class and other mail.

       15.     Judicial relief is needed to ensure that: (1) USPS does not implement policy changes

that will have a substantial impact on mail delivery without first going through the process set

forth in 39 U.S.C. § 3661; and (2) USPS implements procedures to ensure the prompt and reliable

delivery of ballots in future elections, including accounting for and prioritizing ballot delivery

close to Election Day, as required by USPS’s obligation to “give the highest consideration to the



                                                  5
              Case 1:20-cv-02295-EGS Document 149-1 Filed 03/05/21 Page 6 of 33




requirement for the most expeditious collection, transportation, and delivery of important letter

mail.” 39 U.S.C. § 101(e).

                                 JURISDICTION AND VENUE

       16.     This Court has jurisdiction under 28 U.S.C. § 1331 and 28 U.S.C. § 1361.

       17.     Venue is proper in this district because a substantial part of the acts or omissions

giving rise to the claim occurred in this judicial district. 28 U.S.C. § 1391(c)(2), (e)(1).

                                             PARTIES

       18.     Plaintiff NAACP is the nation’s largest and oldest civil rights grassroots

organization. Since its founding in 1909, the mission of the NAACP has been to ensure the

political, educational, social, and economic equality of all persons and to eliminate race-based

discrimination. The NAACP has fought in the courts for decades to protect the constitutional

guarantee of equal protection under law. To advance its mission, the NAACP has brought

landmark civil rights cases over its 109-year history and continues to do so. The NAACP also has

filed numerous amicus briefs in cases that significantly impact people of color.

       19.     The NAACP is organized into state or state area and local units, known as

conferences, chapters and branches, all of which are part of the NAACP. Every member of a state

or local unit is also a member of the NAACP. The NAACP has state and local conferences or

chapters in 48 states, and it has over 200,000 members nationwide.

       20.     The NAACP and its members rely on mail service by USPS for a variety of                Deleted: the United States Postal Service


important purposes. Delays in mail delivery are of significant concern to the NAACP and to

NAACP members, and NAACP members have been adversely impacted by delays in mail delivery              Deleted: recent delays in mail delivery. For example, in
                                                                                                      Houston, TX, NAACP National Board Member and veteran
                                                                                                      Mr. Howard Jefferson’s mail-order medications recently
that began last summer. For example, Earl Graham, a 62-year-old disabled veteran and NAACP            took twice as long as expected to arrive due to mail delays.
                                                                                                      Similarly, over the past month, NAACP member




                                                   6
               Case 1:20-cv-02295-EGS Document 149-1 Filed 03/05/21 Page 7 of 33




member in South Carolina, experienced delays in connection with the delivery of his prescription

drugs last summer, which resulted in his enduring substantial pain.                                        Moved down [1]: Ms.
                                                                                                           Deleted: Gwendolyn Forbes Towns has received her
       21.     The NAACP engages in educational initiatives targeted at its members. A                     medications three or four days late, if at all, which her
                                                                                                           prescription provider has told her is because of delays in
                                                                                                           postal service. The NAACP also has many members who
significant aspect of this educational work involves informing members of accurate information             intend to vote by mail in the November 2020 election.

about voting, including voting by mail.

       22.     The NAACP has also established a civic engagement program, which is designed

to encourage citizens to be fully engaged in the democratic process, and to raise awareness for

political, educational, social, and economic equality for communities of color in the electoral and

legislative process. Drawing upon the resources of its branches across the country, the program

seeks to increase turnout among Black voters in federal, state, and local elections.

       23.     The NAACP’s civic engagement program is already planning to engage in election

protection, voter registration and voter turnout activities in elections at the state and local level in

multiple states for 2021, including elections that will occur this spring. The NAACP intends to

continue its civic engagement program for elections in future years, including the 2022 and 2024

federal elections, as well as additional state and local elections.

       24.     Concerns about the reliability and timeliness of mail delivery caused the NAACP

to divert civic engagement program resources in connection with the 2020 elections. For example,

because of numerous reports documenting concerns about the reliability and timeliness of mail

delivery, the Florida State Conference of the NAACP and volunteers it recruited as part of the

civic engagement program disseminated information and organized transportation for voters to

drop off their absentee ballots at local supervisors of elections in advance of Florida’s August 18,

2020 primary election, including after church services. Absent these concerns about the reliability

and timeliness of mail delivery, the Florida State Conference of the NAACP and volunteers it



                                                   7
              Case 1:20-cv-02295-EGS Document 149-1 Filed 03/05/21 Page 8 of 33




recruited could have devoted these resources to the regular activities of the civic engagement

program, including voter registration, contacting voters to ensure they have accurate information

and encouraging them to vote, and conducting poll monitoring and other election activities.

       25.     If delays in postal service persist, or if USPS fails to implement clear procedures to

prioritize—and ensure reliability of—the delivery of mail-in ballots close to Election Day, the

NAACP will likely be required to divert resources that it would have otherwise expended on other

aspects of its civic engagement program. For example, if concerns about the reliability and

timeliness of mail-in ballot delivery persist close to election days, the NAACP (including state and

local units) and volunteers it recruits will likely disseminate information encouraging voters to

drop off absentee ballots at local election boards or drop boxes, or organize transportation to ensure

that voters can do so. The NAACP will likely have to divert staff and/or volunteer time to these

activities. Absent concerns about the reliability and timeliness of ballot delivery, the NAACP

(including state and local units) would likely devote these resources—including staff and volunteer

time—close to election days, to the regular activities of the civic engagement program, such as

registering voters (when registration is still open), contacting registered voters to ensure they have

accurate voting information and encouraging them to vote, organizing events to get out the vote,

and conducting poll monitoring and other voter protection activities during early voting. NAACP

staff or volunteers are also likely to be required to divert resources throughout the pre-election

period, and on election day itself, to questions from voters about delayed delivery of mail-in ballots

and how they can vote if their mail-in ballot was delayed or not delivered.

       26.     The timeliness and reliability for mail-in ballot delivery are also likely to impact

the decisions and conduct of NAACP members. If delays persist in mail delivery, and absent clear

procedures to identify and prioritize the delivery of ballots close to an election to ensure the



                                                  8
                Case 1:20-cv-02295-EGS Document 149-1 Filed 03/05/21 Page 9 of 33




reliability of mail-in voting, NAACP members are likely to choose other methods to cast their

ballots, especially close to an election. These other measures may require NAACP members to

have to wait in long lines, or travel significant distances, rather than cast their ballots by mail.

Alternatively, NAACP members may have to cast their ballots sooner than they would like to,

reducing the time they have to consider different candidates for different elections, in order to have

confidence that their ballots will be delivered in time to be counted.

          27.   Defendant USPS is an independent agency of the executive branch of the United            Deleted: United States Postal Service


States.

          28.   Defendant Louis DeJoy is the Postmaster General, the chief executive officer of

USPS. He is sued in his official capacity.                                                               Deleted: the Postal Service.


                                         BACKGROUND

Statutory and Regulatory Background

          29.   “The U.S. Postal Service is established under the provisions of the Postal

Reorganization Act (the Reorganization Act) of 1970, Public Law 91-375, 84 Stat. 719, as

amended by the Postal Accountability and Enhancement Act of 2006 (PAEA), Public Law 109-

435, 120 Stat. 3198, as an independent establishment of the executive branch of the Government

of the United States, under the direction of a Board of Governors, with the Postmaster General as

its chief executive officer.” 39 C.F.R. § 1.1.

          30.   By statute, USPS is required to “operate[] as a basic and fundamental service            Deleted: the Postal Service


provided to the people by the Government of the United States, authorized by the Constitution,

created by Act of Congress, and supported by the people.” 39 U.S.C. § 101(a). It has “as its basic

function the obligation to provide postal services to bind the Nation together through the personal,

educational, literary, and business correspondence of the people. It shall provide prompt, reliable,



                                                  9
             Case 1:20-cv-02295-EGS Document 149-1 Filed 03/05/21 Page 10 of 33




and efficient services to patrons in all areas and shall render postal services to all communities.”

Id.

       31.     Congress has directed that, “[i]n determining all policies for postal services, the

Postal Service shall give the highest consideration to the requirement for the most expeditious

collection, transportation, and delivery of important letter mail.” Id. § 101(e).

       32.     The PAEA in 2006 established the Postal Regulatory Commission as “an

independent establishment of the executive branch.” Id. § 501. “The Postal Regulatory

Commission is composed of 5 Commissioners, appointed by the President, by and with the advice

and consent of the Senate. The Commissioners shall be chosen solely on the basis of their technical

qualifications, professional standing, and demonstrated expertise in economics, accounting, law,

or public administration, and may be removed by the President only for cause. Each individual

appointed to the Commission shall have the qualifications and expertise necessary to carry out the

enhanced responsibilities accorded Commissioners under the Postal Accountability and

Enhancement Act.” Id. § 502(a). “No Commissioner shall be financially interested in any

enterprise in the private sector of the economy engaged in the delivery of mail matter.” Id. § 502(b).

Process for Changes to the Provision of Postal Services

       33.     USPS is tasked with “develop[ing] and promot[ing] adequate and efficient postal           Deleted: The Postal Service

services.” Id. § 3661(a).

       34.     “When the Postal Service determines that there should be a change in the nature of

postal services [that] will generally affect service on a nationwide or substantially nationwide

basis,” it must “submit a proposal, within a reasonable time prior to the effective date of such

proposal, to the Postal Regulatory Commission requesting an advisory opinion on the change.” Id.

§ 3661(b).



                                                 10
             Case 1:20-cv-02295-EGS Document 149-1 Filed 03/05/21 Page 11 of 33




       35.     Before issuing its opinion, the Commission must provide “an opportunity for

hearing on the record under sections 556 and 557 of [the Administrative Procedure Act] . . . to the

Postal Service, users of the mail, and an officer of the Commission who shall be required to

represent the interests of the general public. The opinion shall be in writing and shall include a

certification by each Commissioner agreeing with the opinion that in his judgment the opinion

conforms to the policies established under this title.” Id. § 3661(c).

       36.     The Commission’s Rules of Practice and Procedure require USPS to file its request      Deleted: the Postal Service


“not less than 90 days before the proposed effective date of the change in the nature of postal

services involved.” 39 C.F.R. § 3020.112.

       37.     The Commission’s rules permit two forms of voluntary participation in

Commission proceedings: (1) A person may file a notice of intervention pursuant to 39 C.F.R.

§ 3010.142(a) and, as a party, participate in discovery and motions practice, file testimony, and

submit briefs, among other rights and responsibilities. (2) A person may participate by submitting

comments in proceedings before the Commission except those involving an appeal of a Postal

Service determination to close or consolidate a post office, pursuant to 39 C.F.R. § 3010.140.

       38.     Through section 3661, Congress provided the public a right to comment and an

opportunity to provide input on any proposals to make meaningful changes in the delivery of the

post nationwide. Consistent with the requirements of section 3661, USPS has, in the past,             Deleted: the Postal Service


submitted proposed changes regarding the nature of postal services to the Commission within a

reasonable time prior to the effective date of the proposal and requested an advisory opinion from

the Commission.

       39.     For example, in 2014, USPS sought an advisory opinion on a proposal to change          Deleted: the Postal Service


the manner by which it processes and dispatches mail that qualifies for a discounted price. For



                                                 11
             Case 1:20-cv-02295-EGS Document 149-1 Filed 03/05/21 Page 12 of 33




certain mail entered on Fridays or Saturdays, USPS proposed to change the delivery expectation        Deleted: the Postal Service


or delivery service standard from 3 days to 4 days. The Commission’s advisory opinion

recommended that the proposal required more study. After receiving comments and briefs from

intervenors, the Commission found, among other things, that USPS’s proposal was based on              Deleted: the Postal Service’s


limited test information and sometimes anecdotal accounts, and it noted concern that the proposal

did not have sufficient “support within the mailing community.”2

       40.     Similarly, in 2012, USPS sought an advisory opinion under section 3661 on a            Deleted: the Postal Service


proposal to reduce the hours of operation at more than 13,000 post offices nationwide by 6, 4, or

2 hours per weekday, and to increase hours at approximately 73 locations. USPS stated that its        Deleted: The Postal Service


proposed plan was intended “to achieve cost savings with limited reductions in access and service,”

and included provisions for soliciting community input with respect to the changes in hourly

operations at specific offices. After soliciting public comment, the Commission made

recommendations concerning access, community input, revenue, and staffing.3

            USPS’S FAILURE TO GIVE HIGHEST CONSIDERATION
    TO THE COLLECTION, TRANSPORTATION, AND DELIVERY OF BALLOTS
                                                                                                      Moved (insertion) [2]
       41.     Mail-in voting has existed for decades in the United States. All fifty States allow

voters to use some sort of mail-in voting, and millions of voters vote by mail each year. Members

of the United States military stationed on bases away from home in other states and outside the

country rely on mail-in voting to participate in elections. Disabled voters, those who are

hospitalized and voters in nursing homes also often vote by mail. In November 2000, Oregon            Moved (insertion) [3]




2
 PRC, Advisory Op. on Service Changes Associated with Standard Mail Load Levels, N2014-1
at 1, Mar. 26, 2014, https://www.prc.gov/docs/89/89493/docket%20no.%20n2014-1_advisory
%20opinion.pdf; id. at 5 (noting comments).
3
 PRC, Advisory Op. on Post Office Structure, N2012-2, at 1–2, Aug. 23, 2012, https://www.prc.
gov/docs/85/85013/n2012-2_adv_op_082312.pdf.

                                                12
                Case 1:20-cv-02295-EGS Document 149-1 Filed 03/05/21 Page 13 of 33




became an all vote-by-mail state.4 Even before the pandemic, as USPS itself recognized in a

January 2020 publication, one-quarter of the 120 million Americans who participated in the 2018

election voted by mail.5 In 2020, 46% of the more than Americans who participated in the

November election voted by mail.6

          42.     In “giv[ing] the highest consideration to the requirement for the most expeditious

collection, transportation, and delivery of important letter mail,” 39 U.S.C. § 101(e), USPS must

implement policies that prioritize the delivery of ballots near election times, and that ensure ballots

are not left behind in processing facilities or elsewhere in the delivery process. If USPS does not

implement such policies, large numbers of Americans will be disenfranchised because their ballots

will not arrive in time to be counted.

          43.     USPS recognizes the need to implement special procedures to prioritize the delivery

of ballots close to elections, including by taking steps such as using the express mail network;

creating special procedures for the local delivery of ballots that bypass traditional processing

networks; contacting local boards of elections to coordinate deliveries; and conducting sweeps of

processing facilities to ensure that ballots are not left behind.

The 2020 Election                                                                                         Deleted:


          44.     In response to Jones v. USPS, 2020 WL 5627002, __ F. Supp. 3d __ (S.D.N.Y.

Sept. 21, 2020), which found USPS’s treatment of election mail to be inadequate, USPS issued

memoranda on September 21 and September 25 providing further information about the handling

of election mail. Although USPS’s September 25, 2020, memorandum acknowledged that extra


4
   Oregon Sec. of State, Oregon Vote-By-Mail, https://sos.oregon.gov/elections/Documents/
statistics/vote-by-mail-timeline.pdf.
5
    https://about.usps.com/kits/kit600.pdf, at 3.
6
    http://electionlab.mit.edu/sites/default/files/2020-12/How-we-voted-in-2020-v01.pdf.

                                                    13
             Case 1:20-cv-02295-EGS Document 149-1 Filed 03/05/21 Page 14 of 33




steps would be required to ensure the timely delivery of ballots, both memoranda provided only

general guidance.

       45.     USPS issued specific written policies describing the extra steps necessary to

prioritize and account for the delivery of ballots in the November 2020 election only after required

to do so by a court order. It disseminated a “Supplemental Guidance Memorandum” on October

13, 2020, and then an “Extraordinary Measures Memorandum” on October 20, 2020, that

underscored the need to take special measures in advance of the election. The “Extraordinary

Measures Memorandum” stated: “we must work together to put a relentless focus on Election

Mail” over the next two weeks. It then described a number of measures that were “authorized to

be used” beginning October 26, such as establishing a drive through ballot postmark/drop option;

establishing a “hub-and-spoke” process for running ballots on November 2 and November 3 that

were mailed in close proximity to a local Board of Election, bypassing the normal mail flow

process; and, beginning October 30, using the Express Mail network. The October 20, 2020

memorandum also either authorized or required additional trips by mail carriers; coordination

between USPS employees and local election officials; and, for many offices, running regular mail

collections on Sunday, November 1.

       46.     Most of the measures set forth in the October 2020 memoranda were not required.

       47.     High-ranking USPS officials repeatedly acknowledged in testimony that the

measures described in the October 2020 memoranda were necessary to ensure the prompt and

reliable delivery of mail-in ballots for the November 2020 election, even though USPS had not

made those measures mandatory in the October 2020 memoranda.

       48.     For example, Kristen Seaver, Chief Retail and Delivery Officer for USPS who was

one of two signatories to the September and October memoranda, testified on October 30, 2020



                                                14
             Case 1:20-cv-02295-EGS Document 149-1 Filed 03/05/21 Page 15 of 33




that expanded service is necessary the weekend before a Tuesday election day “because we know

we can’t turn those ballots [that have been mailed] in time for that Tuesday election depending on

the service standard.” Tr. 15:15-17. Ms. Seaver further testified that, to ensure that ballots in the   Moved (insertion) [1]
                                                                                                        Deleted: Prior to the current
mail network the weekend before a Tuesday election are delivered in a timely manner, “specific

measures” are required, including: a dedicated person picking up collections from blue collections

boxes the Sunday before the election; extra transportation between post offices and processing

plants; and plants processing outgoing mail on Sunday. Id. at 12:10-13:13. Absent the

implementation of these special measures the weekend before an election “we know we can’t turn

these ballots around in time for that Tuesday election depending on the service standard.” Id. at       Moved (insertion) [4]

15:14-15.

       49.     Similarly, Michael Barber, Vice President of Processing and Maintenance

Operation, testified on October 31, 2020, that, under USPS’s normal service standard, ballots

entered into the system near in an election “would be at risk of not making it to their destination

timely” if they were “left to go through the regular and normal process that we have.” Oct. 31,

2020 Tr. 3 at 10:15. As a result, Mr. Berber testified that, in preparation for the November 2020

election, USPS had to put in place measures to “isolate ballots in different ways,” implement

“additional transportation,” identify additional resources with the logistics team including standby

resources, including by “maximizing the full use of any overtime usage.” Id. at 3:17, 4:18-20, 7:14-    Moved (insertion) [5]

15; see also id. at 13:23-14:10 (testifying that because ballots collected the day before an election

for local delivery would not necessarily be delivered in time if they went “through . . . regular

sortation,” USPS had to implement extraordinary measures for the November 2020 election).

       50.     Dane Coleman, the Regional Vice President of Processing Operations, testified on

October 31, 2020, that “We need all available resources” to deliver election mail in a timely



                                                 15
              Case 1:20-cv-02295-EGS Document 149-1 Filed 03/05/21 Page 16 of 33




manner, which including “utiliz[ing] as much overtime as necessary to get the job done.” Id. 24:15-

19. He further stated: “We all recognize how important it is to deliver our brand to the American

public. So it’s all hands on deck. All resources available needed.” Id. at 25:1-3. Mr. Coleman

testified that the extraordinary measures that USPS implemented for the November 2020 election

were “necessary for us to finish strong.” Id. at 25:12-13.

       51.     Another USPS employee, Kevin Bray, testified on November 4, 2020, that his “real

job is manager of In Plant Support,” but just four weeks earlier he had been given the job of being

the executive in charge of mail processing for the 2020 election. Nov. 4 Tr. 33:15-34:6. Mr. Bray

testified that, although he had not been made aware of any injunctions that courts had by then

issued against the USPS, he “heard that that document [the October 20, 2020 Extraordinary

Measures Memorandum] was being done because we were under some heat from the courts.” Id.

at 111:19-21. Mr. Bray further testified that he heard this information from Justin Glass, the

appointed manager in charge of election and political mail for the 2020 Election, and that Mr. Bray

was further “told we’re going to have to do everything, move heaven and earth to deliver ballot

mail. We don’t want the courts to come back and say we didn’t do everything we could. Make this

detailed and make it right so we can deliver the mail. That was my overarching reason for being

put in the position.” Id. at 112:2-7.

       52.     Mr. Bray further explained that sweeps, and certifications of sweeps, of mail

processing facilities are important to ensuring that ballots are delivered in a timely manner because,

for example, ballots can be found in unexpected locations such as manual operations and because

mis-sorts and mis-sends happen at processing facilities. Id. at 66:3-68:2. The sweep and

certification process allows such ballots to be identified and then expedited to ensure timely

delivery if possible. See id.; see also id. at 78:6-9 (sweeps may identify “ballots that aren’t where



                                                 16
             Case 1:20-cv-02295-EGS Document 149-1 Filed 03/05/21 Page 17 of 33




they are supposed to be”). Mr. Bray further acknowledged “being asked to investigate why election

mail wasn’t being delivered on time at a very high percentage” in certain facilities. Id. at 72:7-18.

       53.     Mr. Bray also testified that each plant was supposed to have a plan in place for a

final sweep on Election Day in November 2020 in time to make the ballot receipt deadline, but he

admitted that there was no written documentation instructing plants to have such plans and that he

did not have anything to verify that such plans existed. Id. at 82:1-14.

       54.     Mr. Bray further acknowledged that, even with the extraordinary measures in place,

USPS’s own data reflected that, in just one district, approximately 1,400 ballots delivered on

Election Day in Central Pennsylvania were not delivered with USPS’s service standard for on-

time delivery, which he agreed was “not something that should have happened based on the

extraordinary measures that were put in place.” Id. at 93:20-21; id. at 94:6-7 (“I don’t know why

and there’s no excuse. It should never have happened.”); see also id. at 90:17-18 (acknowledging,

based on representations from plaintiff’s counsel in a related case about outbound ballots delivered

to voters in Western Pennsylvania based on USPS’s own data, “[h]aving mail that late is

bothersome.”). Mr. Glass also recognized that USPS was “by no means, perfect,” in the November

2020 election: some “ballots that were mailed on time did not make it.” Dec. 5 Tr. at 128:8-10.

       55.     On October 30, 2020, and November 1, 2020, this Court entered orders that

required USPS employees in many districts to implement measures set forth in the October 20,

2020 memorandum (unless doing so would slow down mail delivery) and to take additional

measures to prioritize and account for the delivery of ballots in advance of the November 2020

election. See Oct. 30, 2020, Minute Entry; ECF 62.




                                                 17
              Case 1:20-cv-02295-EGS Document 149-1 Filed 03/05/21 Page 18 of 33




       56.     In sum, USPS officials repeatedly testified that special measures, including those

set forth in the October 2020 memoranda, were necessary to ensure the prompt and reliable

delivery of ballots.

Lack of USPS Election-Mail Policies

       57.     USPS has no written policies or guidance in place to ensure the prompt and reliable

delivery of ballots with respect to election mail generally. USPS would not have issued the October

13, 2020, memorandum absent a court order. Dec 5 Tr. at 42:8-15.

       58.     The measures set forth in the October 2020 memoranda were limited to the

November 2020 election.

       59.     At the October 30 hearing, Ms. Seaver testified that USPS had put in place policies

to prioritize the delivery of election mail in prior elections as well. However, when asked by the

Court: “So this is traditional. Is that right? Every election year, you do this. The Postal Service      Deleted: the


does this?,” Ms. Seaver responded: “We do this to some extent.” Oct. 30 Tr. 15:20-23.                    Deleted: “treat


       60.     USPS has not been consistent in its (unwritten) approach to election mail in prior

elections. In September 2020, a federal court in New York found that “[t]he Postal Service’s

approach to handling election mail” also “experienced changes in” 2020. Jones v. USPS, 2020 WL

5627002, at *7. Those changes included abandoning the prior practice of treating election mail as

first-class mail even if it was sent at marketing mail rates. See id.7

       61.     On July 29, 2020, USPS sent letters to election officials in 46 states and the District

of Columbia announcing a change to its treatment of election mail, including mailed ballots. In



7
 See also USPS Office of the Inspector General, Audit Report, a Service Performance of Election
and Political Mail During the 2018 Midterm and Special Elections at 7 (Nov. 4, 2019),
https://www.uspsoig.gov/sites/default/files/document-library-files/2019/19XG010NO000.pdf
OIG 2019 Report).

                                                  18
              Case 1:20-cv-02295-EGS Document 149-1 Filed 03/05/21 Page 19 of 33




those letters, USPS warned that “there is a significant risk that, at least in certain circumstances,

ballots may be requested in a manner that is consistent with your election rules and returned

promptly, and yet not be returned in time to be counted.”8

        62.     To account for that risk, the USPS letters “recommend[ed] that election officials        Deleted: Election and Political Mail as


use First-Class Mail to transmit blank ballots and allow 1 week for delivery to voters.” It warned       Moved (insertion) [6]

that “[u]sing Marketing Mail will result in slower delivery times and will increase the risk that

voters will not receive their ballots in time to return them by mail.”                                   Deleted: ,” regardless of whether the election authority paid
                                                                                                         for
        63.     The letters stated that “the Postal Service cannot adjust its delivery standards to

accommodate the requirements of state election law.” The letters did not acknowledge USPS’s

longstanding policy of according first-class treatment to ballots materials sent by Marketing Mail,

or the change in policy reflected in the letters.

        64.     The letters also did not acknowledge USPS’s statutory obligation to provide highest

consideration for the delivery of important letter mail, see 39 U.S.C. § 101(e), or its statutory duty

to seek an advisory opinion from the Postal Regulatory Commission before making any changes

“that will generally affect service on a nationwide or substantially nationwide basis,” see id.

§ 3661(a).

        65.     The slower delivery of ballots under the USPS policy announced in the letters

would have compressed the time voters had to return their completed ballot for the November

2020 election. As USPS recognized in the July 29 letters, “the ballot needs to be in the hands of

the voter so that he or she has adequate time to complete it and put it back in the mail stream so

that it can be processed and delivered by the applicable deadline.” The delay in the delivery of


8
  Letters from Thomas Marshall, Gen. Counsel, U.S. Postal Service, to Forty-Seven Secretary of
States (July 29, 2020), https://www.washingtonpost.com/context/u-s-postal-service-letters-to-
states/b50799f2-25ad-40ed-ba1e-9d648b1814ad/?itid=lk_interstitial_manual_6.

                                                    19
             Case 1:20-cv-02295-EGS Document 149-1 Filed 03/05/21 Page 20 of 33




mailed ballots that no longer receive first-class treatment risked causing significant numbers of

completed ballots not to be counted because they would be delivered after states’ deadlines.

       66.     Although this change in the nature of postal services would have a nationwide

effect, USPS failed to submit a proposal for the change to the Postal Regulatory Commission.

       67.     In Jones, the court issued an injunction that, among other things, required USPS to

treat all Election Mail as First-Class Mail or Priority Mail Express to the extent excess capacity    Deleted: service or the less expensive Nonprofit Marketing
                                                                                                      service.9
was available. See 2020 WL 5627002, at *28-*29.

       68.     Earlier in 2020, USPS managers directed employees to no longer prioritize ballots      Deleted: <#>The Postal Service Office of the Inspector
                                                                                                      General “concluded that this was how [election mail] was
                                                                                                      generally handled.” Id.¶
in the sorting process. The Jones court credited testimony that this change led to approximately      To facilitate this First-Class treatment and to “provide
                                                                                                      greater visibility to Election Mail as it is processed, the
600 ballots being left on the mail room floor in a San Antonio processing facility during the March   Postal Service encourages election officials to use” a
                                                                                                      specialized tag identifying it as Election Mail. OIR 2019
                                                                                                      Report, Appendix B (letter from USPS Acting Vice
2020 primary. Jones v. USPS, 2020 WL 5627002, at *7. Further, although USPS stated that it had        President, Processing and Maintenance to OIG). In addition,
                                                                                                      some Postal Service facilities “had personnel identify and
                                                                                                      separate Election and Political from other mail at the facility
in place “all clears” to ensure that Election Mail was accounted for, an August 31, 2020 report       to improve processing in accordance with standard operating
                                                                                                      procedures.” OIG 2019 Report, at 6.¶
from the USPS’s Office of the Inspector General found that, of seven facilities audited, none used    First Class mail has a delivery standard of 1–3 days. By
                                                                                                      contrast, Nonprofit Marketing Mail has a delivery standard
                                                                                                      of 3–10 days.
the USPS’s all-clear checklist. In addition, at that time, most of the measures that USPS

contemplated with respect to election mail were “considered ‘practices’ not ‘policies,’ meaning …

that they are not required and are instead ‘typically left to local managers’ to implement.” Id.

       69.     The October 2020 memoranda, see supra ⁋ 45, were the first time that USPS had

created something “more codified” with respect to the delivery of election mail; those memoranda

do not apply to future elections. Glass Dep., 12/5/20 at 138:1-15.

       70.     USPS received a total of between 30,000 and 40,000 calls from employees to its

help desk related to election procedures, and the majority of those calls were questions about the

memoranda that USPS issued in September and October of 2020 concerning the delivery of

election mail. 12/5/20 Glass Dep. 150:4-16.



                                                 20
             Case 1:20-cv-02295-EGS Document 149-1 Filed 03/05/21 Page 21 of 33




                                  THE COVID-19 PANDEMIC                                                  Moved up [4]: Id.
                                                                                                         Deleted: at 4.¶
       71.     On March 11, 2020, the World Health Organization declared a global pandemic               In accord with this Postal Service policy for the treatment of
                                                                                                         Election and Political Mail, the Office of the Inspector
                                                                                                         General found that 96 percent of Election and Political Mail
resulting from the spread of COVID-19.10 Two days later, then-President Trump announced that             met the 1–3-day delivery standard for First Class mail for the
                                                                                                         2018 mid-term and special elections.
the outbreak of COVID-19 in the United States constituted a national emergency.11                        Moved up [5]: Id.
                                                                                                         Deleted: at 5. ¶
       72.     By April 2020, the United States became the epicenter of the COVID-19 pandemic            The Rise in Mail-In Voting Due to the
                                                                                                         Deleted: Pandemic
with the highest number of confirmed COVID-19 cases in the world.12 As of August 2020, there             Deleted: ¶
                                                                                                         The COVID-19 Pandemic
were over 5,400,000 COVID-19 cases reported in the United States, including nearly 170,000               Formatted: Font: Not Bold
                                                                                                         Deleted: have been
deaths.13 Given a combination of shortages in testing, false negatives, and asymptomatic carriers,

the actual number of cases and deaths is likely higher than officially reported.14 As of February        Deleted: Globally, there


2020, more than 500,000 Americans have died from COVID-19.                                               Deleted: been over 21,700,000 confirmed cases of
                                                                                                         Deleted: , with over 770,000 deaths.15
       73.     COVID-19 is a respiratory infection caused by the novel coronavirus SARS-CoV-

2. It spreads via respiratory droplets, particularly through close in-person contacts.16 The virus can



10
  Dr. Tedros Adhanom, WHO Director-General’s Opening Remarks at the Media Briefing on
COVID-19 (Mar. 11, 2020), https://www.who.int/dg/speeches/detail/who-director-general-s-
opening-remarks-at-the-media-briefing-on-covid-19---11-march-2020.
11
  Proclamation No. 9994, 85 Fed. Reg. 15,337 (Mar. 18, 2020), https://www.federalregister.gov/
documents/2020/03/18/2020-05794/declaring-a-national-emergency-concerning-the-novel-
coronavirus-disease-covid-19-outbreak.
12
  David Smith, US Surpasses China for Highest Number of Confirmed COVID-19 Cases in the
World, The Guardian (Mar. 27, 2020), https://www.theguardian.com/world/2020/mar/26/
coronavirus-outbreak-us-latest-trump.
13
   CDC, Coronavirus Disease 2019 (COVID-19): Cases in the U.S., https://www.cdc.gov/
coronavirus/2019-ncov/cases-updates/cases-in-us.html (last visited Aug. 18, 2020).
14
  Apoorna Mandavilli, Coronavirus Infections Much Higher Than Reported Cases in Parts of the
U.S., Study Shows, NY Times (July 21, 2020), https://www.nytimes.com/2020/07/21/health/
coronavirus-infections-us.html; Andrew Joseph, Actual Covid-19 Case Count Could be 6 to 24
Times Higher than Official Estimates, CDC Study Shows, STAT (July 21, 2020),
https://www.statnews.com/2020/07/21/cdc-study-actual-covid-19-cases/.
16
   CDC, Coronavirus Disease 2019 (COVID-19), https://www.cdc.gov/coronavirus/2019-
ncov/prevent-getting-sick/prevention.html (last updated July 31, 2020).

                                                 21
             Case 1:20-cv-02295-EGS Document 149-1 Filed 03/05/21 Page 22 of 33




be spread by asymptomatic, pre-symptomatic, and symptomatic individuals.17 Understanding of

the full range of effects of COVID-19 infection continues to develop. Symptoms may be severe,

including fever, difficulty breathing, and loss of taste or smell.18 Individuals hospitalized with

COVID-19 may continue to experience persistent symptoms for months.19 Lethal at its worst,

COVID-19 infection can lead to long-term damage to the lungs, heart, brain, kidneys, or liver.20 It

is uncertain whether people who recover from COVID-19 can subsequently be re-infected.21

       74.     People of all ages have contracted and died from COVID-19.23 Several preexisting       Deleted: The CDC and the World Health Organization have
                                                                                                      estimated that approximately one out of five people infected
                                                                                                      with COVID-19 will require hospitalization.22
medical conditions can increase the risk of serious complications from COVID-19, regardless of



17
  Nathan W. Furukawa, et al., Evidence Supporting Transmission of Severe Acute Respiratory
Syndrome Coronavirus 2 While Presymptomatic or Asymptomatic, 26 CDC Emerging Infectious
Diseases (July 2020), https://wwwnc.cdc.gov/eid/article/26/7/20-1595_article.
18
    CDC, Symptoms of Coronavirus, https://www.cdc.gov/coronavirus/2019-ncov/symptoms-
testing/symptoms.html (last updated May 13, 2020).
19
  Victoria Foster, 80% Of People Hospitalized With Coronavirus Still Had Symptoms Two Months
Later, Says New Study, Forbes (July 11, 2020), https://www.forbes.com/sites/
victoriaforster/2020/07/11/80-of-people-hospitalized-with-coronavirus-still-had-symptoms-two-
months-later-says-new-study/#37aedd2b1e93.
20
   Jacqueline Howard, COVIID-19’s Impact on the Heart: Two New Studies Suggest ‘the Plot
Thickening’, CNN (July 28, 2020), https://www.cnn.com/2020/07/28/health/covid-heart-damage-
two-studies/index.html; CDC, Coronavirus Disease 2019 (COVID-19): Interim Clinical Guidance
for Management of Patients with Confirmed Coronavirus Disease (COVID-19),
https://www.cdc.gov/coronavirus/2019-ncov/hcp/clinical-guidance-management-patients.html
(last updated June 30, 2020); Zoe Cormier, How Covid-19 can damage the brain, BBC (June 22,
2020),      https://www.bbc.com/future/article/20200622-the-long-term-effects-of-covid-19-infec
tion.
21
   CDC, Coronavirus Disease 2019 (COVID-19): Duration of Isolation & Precautions for Adults
(last updated Aug. 16, 2020), https://www.cdc.gov/coronavirus/2019-ncov/hcp/duration-isola
tion.html.
23
    CDC, COVID-19 Guidance for Older Adults, https://www.cdc.gov/aging/covid19-
guidance.html (last updated Aug. 17, 2020). See also CDC, Hospitalization Rates and
Characteristics of Children Aged <18 Years Hospitalized with Laboratory-Confirmed COVID-19
(Aug. 14, 2020), https://www.cdc.gov/mmwr/volumes/69/wr/mm6932e3.htm (“Children are at
risk for severe COVID-19. Public health authorities and clinicians should continue to track
pediatric SARS-CoV-2 infections.”).

                                                22
             Case 1:20-cv-02295-EGS Document 149-1 Filed 03/05/21 Page 23 of 33




age, including kidney disease, heart disease, asthma, hypertension, and diabetes.24 The pandemic
                                                                                                       Moved up [2]: <#>¶
has had a particularly devastating impact on Black people in the United States. As a result of         Mail-in voting has existed for decades in the United States.
                                                                                                       All fifty States allow voters to use some sort of mail-in
                                                                                                       voting, and millions of voters vote by mail each year.
disparities in access to health care and structural discrimination that leads to higher rates of co-   Members of the United States military stationed on bases
                                                                                                       away from home in other states and outside the country rely
morbidities, Black people comprise a disproportionate number of both cases of infection and            on mail-in voting to participate in elections. Disabled voters,
                                                                                                       those who are hospitalized and voters in nursing homes also
                                                                                                       often vote by mail.
deaths caused by the virus.25                                                                          Moved up [3]: <#>In November 2000, Oregon became an
                                                                                                       all vote-by-mail state.32
     USPS IMPLEMENTS CHANGES IN NATIONWIDE POSTAL SERVICE IN THE                                       Deleted: <#>There is no approved medication to cure
                   MIDST OF THE COVID-19 PANDEMIC                                                      COVID-19,26 and there is currently no vaccine to prevent
                                                                                                       it.27 There is consensus among medical experts and
                                                                                                       government agencies that a COVID-19 vaccine will not be
A “Pivot” Affecting Nationwide Service                                                                 available to the public in 2020.28 ¶
                                                                                                       Dr. Anthony Fauci, Director of the National Institute of
       75.     On May 6, 2020, Louis DeJoy was appointed Postmaster General of the United              Allergy and Infectious Diseases and White House
                                                                                                       coronavirus advisor, has stated that U.S. health officials
States, assuming office on June 16, 2020.                                                              cannot see “an end in sight” to the pandemic.29 According to
                                                                                                       the CDC, as of August 2020, COVID-19 is the third leading
                                                                                                       cause of death in the United States, and the rate of deaths
       76.     Just weeks later, Postmaster General DeJoy directed USPS to implement significant       from COVID-19 remains significantly higher in the United
                                                                                                       States than in other countries.30¶
                                                                                                       In the interim, experts have identified techniques that are
operational changes on a nationwide basis. Internal USPS documents acknowledged that those             effective in decreasing transmission of COVID-19, including
                                                                                                       practicing social distancing by avoiding close in-person
changes would impact USPS’s provision of postal services to the public, including by resulting in      contacts, avoiding large gatherings, wearing masks in public,
                                                                                                       and practicing frequent and thorough handwashing.31¶
                                                                                                       The Anticipated Surge in Mail-in Voting Resulting from
delays in mail delivery.                                                                               the Pandemic
                                                                                                       Deleted: <#>¶
       77.     Specifically, on or about July 10, 2020, local USPS managers circulated a document      The CDC has provided guidance regarding safe voting
                                                                                                       practices during the COVID-19 pandemic, encouraging
                                                                                                       states to adopt voting procedures that allow voters to
entitled “PMGs expectations and plan,” which outlined their understanding of significant               maintain social distancing and thereby decrease the spread of
                                                                                                       the virus. Specifically, the CDC has warned of the significant
                                                                                                       possibility of person-to-person COVID-19 transmission at
nationwide changes Postmaster General DeJoy was implementing. That document stated that                polling sites and has urged the use of “voting methods that
                                                                                                       minimize direct contact and reduce crowd size at polling
overtime would be eliminated, that letter carriers would have to make changes limiting the             locations,” such as mail-in voting.33 ¶                     ...
                                                                                                       Deleted: <#>Its
timeframe and affecting the scope of their delivery routes, and that certain customer service          Deleted: <#>Services, Including with Respect to the
                                                                                                       Treatment of Election Mail
                                                                                                       Deleted: Two months
                                                                                                       Deleted: the Postal Service
24
   CDC, Coronavirus Disease 2019 (COVID-19): Groups at Higher Risk of Severe Illness,                  Deleted: Postal Service
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-at-higher-risk.html            Deleted: the Postal Service’s
(last updated Aug. 14, 2020).                                                                          Deleted: the Postal Service
25
  See Richard A. Oppel, Jr., et al., The Fullest Look Yet at the Racial Inequity of Coronavirus, NY    Deleted: to employees
Times, July 5, 2020, https://www.nytimes.com/interactive/2020/07/05/us/coronavirus-latinos-            Deleted: the
african-americans-cdc-data.html; see also The COVID Tracking Project, The COVID Racial Data            Deleted: In that
Tracker, https://covidtracking.com/race (last visited Aug. 18, 2020).
                                                                                                       Deleted: , Postmaster DeJoy announced

                                                23
             Case 1:20-cv-02295-EGS Document 149-1 Filed 03/05/21 Page 24 of 33




windows would be closed during lunchtime.49 It also stated that employees should leave mail              Deleted: Postmaster DeJoy directed
                                                                                                         Deleted: to
behind at distribution centers if it delayed letter carriers from their routes. These represented

significant departures from prior practices, as postal workers had been trained not to leave letters

behind and to make multiple trips to ensure timely distribution of letters and parcels.

       78.     USPS also circulated a document on July 10, 2020, entitled “Mandatory Stand-Up            Deleted: The Postal Service


Talk: All Employees,” with a subtitle “Pivoting For Our Future” (herein “Pivot Instructions”). The

Pivot Instructions described significant changes that USPS was immediately implementing on a             Deleted: the Postal Service


nationwide basis and acknowledged that these changes would impact the delivery of mail.50

       79.     The Pivot Instructions state that USPS “must make immediate, lasting, and                 Deleted: the Postal Service


impactful changes in our operations and in our culture,” and stress that “[e]very single employee

will receive this information” because every employee was “integral” to the success of those

changes.

       80.     The Pivot Instructions further state that the “initial step in our pivot is targeted on

transportation” which will involve “challenging” changes “as we seek to change our culture and

move away from past practices previously used.” The Pivot Instructions then provide numerous

specific examples of “transportation changes being implemented immediately (today),” including

limiting the timeframe when employees are permitted to make mail delivery trips. The Pivot

Instructions acknowledge that, as a result of these changes, employees “may see mail left behind

or on the workroom floor or docks,” which is “not typical” and “may be difficult for employees.”




49
  See, e.g., Jacob Bogage, Postal Service Memos Detail ‘Difficult’ Changes, Including Slower
Mailer Delivery, Wash Post (Aug. 14, 2020) https://www.washingtonpost.com/business/2020/
07/14/postal-service-trump-dejoy-delay-mail/.
50
   Available at https://federalnewsnetwork.com/wp-content/uploads/2020/07/071020-stand-up-
talk.pdf.

                                                 24
              Case 1:20-cv-02295-EGS Document 149-1 Filed 03/05/21 Page 25 of 33




        81.     The Pivot Instructions appear to contemplate that “delayed mail volumes” would

result from the first phase of this pivot; the Instructions state that the transportation pivot is part of

an “ongoing pivot” that would include additional phases, and that “operations will begin to run

more efficiently and that delayed mail volumes will soon shrink significantly.” The Pivot

Instructions do not, however, explain what those additional phases will be, when they will be

implemented, or how they will reduce delayed mail volume.

        82.     Neither the “PMGs expectations and plan” nor the Pivot Instructions discuss                  Deleted: There is no discussion of

prioritizing the delivery of ballots, election-related mail, or other important letter mail.                 Deleted: in either the “PMGs expectations and plan,” or in
                                                                                                             the Pivot Instructions.
        83.     Despite the significant changes in the postal service operations, and their impact on

the public, USPS did not follow the procedures set forth in 39 U.S.C. § 3661 before implementing             Deleted: the Postal Service


them. Specifically, USPS did not submit a proposal to the Postal Regulatory Commission                       Deleted: the Postal Service


requesting an advisory opinion on those changes prior to implementing them.

The “Pivot” Leads to Delays in Postal Service

        84.     In the wake of USPS’s “Pivot,” there were widespread reports of mail piling up in            Deleted: the Postal Service’s
                                                                                                             Deleted: have been
regional distribution centers and post offices around the country, and of customers experiencing

substantial delays and disruptions in mail service.51

        85.     For    example,      in    Philadelphia,      Pennsylvania,      residents     reportedly

experienced delays of up to three weeks in receiving mail, leading to missed worker’s

compensation checks and paychecks.52 Baltimore County, Maryland, residents who had not



51
  Luke Broadwater, Crisis Ripples Across Nation as Election Looms, NY Times (Aug. 18, 2020),
https://www.nytimes.com/2020/08/15/us/post-office-vote-by-mail.html.
52
  Ellie Rushing, Mail Delays are Frustrating Philly Residents, and A Short-Staffed Postal Service
is Struggling to Keep Up, Philadelphia Inquirer (Aug. 2, 2020), https://www.inquirer.com/
news/philadelphia/usps-tracking-in-transit-late-mail-delivery-philadelphia-packages-postal-
service-20200802.html.

                                                   25
             Case 1:20-cv-02295-EGS Document 149-1 Filed 03/05/21 Page 26 of 33




received mail in two weeks waited in line for hours at the post office to try and collect their mail.

Those residents reported that they were still unable to pick up their most important mail, including

checks and an unemployment benefit debit card needed to pay their bills.53 Similarly, in Southeast

Washington, DC, hundreds of residents went two weeks without receiving any mail.54

       86.     Mail has been arriving late across Western New York: the president of a local

chapter of the American Postal Workers Union reported that, as a result of the changes in service,

“we’ve had entire towns that didn’t get their mail that day,” including “some of the bigger ones—

East Aurora, Lancaster.”55 Similar delays have occurred across central Alabama.56 In Maine, postal

workers reported leaving 80,000 letters behind because they were not permitted to wait 10 minutes

for them to be processed.57

       87.     Similar delays in mail service were reported throughout the country, including in        Deleted: There have been similar reports of


California, Colorado, Connecticut, Illinois, Maryland, Michigan, Minnesota, Missouri, Nevada,




53
  Kim Dacey, People Who Haven’t Received Mail in Weeks Line Up at Post Office, WBALTV
(Aug. 6, 2020), https://www.wbaltv.com/article/baltimore-mail-delays-continue-no-mail-in-
weeks/33535355.
54
  Kolbie Satterfield, Southwest DC Residents Go Weeks Without Mail Being Delivered, WUSA9
(Aug. 13, 2020), https://www.wusa9.com/article/news/local/dc/two-weeks-no-mail-in-southeast-
dc-neighborhood/65-31535798-3c83-45f8-b0e4-775ce6d6e8f8.
55
  See Jerry Zremski, Mail Delays, Days With No Delivery Prompt Rising Concern in NY, Buffalo
Times (Aug. 13, 2020), https://buffalonews.com/news/national/govt-and-politics/mail-delays-
days-with-no-delivery-prompt-rising-concern-in-wny/article_d9944036-dd92-11ea-8f15-778f24
015679.html.
56
  See Lauren Walsh, Central Alabama Experiences Some Mail, Package Delays as USPS, UPS
Feel COVID-19 Impact, ABC33/40 News (Aug. 12, 2020), https://abc3340.com/news/local/
central-alabama-experiences-some-mail-package-delays-as-usps-ups-feel-covid-19-impact.
57
   See Alison Durkee, Postmaster General Acknowledges ‘Unintended Consequences’ of USPS
Changes Causing Mail Delays, Forbes (Aug. 14, 2020), https://www.forbes.com/sites/
alisondurkee/2020/08/14/postmaster-general-louis-dejoy-acknowledges-unintended-consequ
ences-of-usps-postal-service-changes-mail-delays/#764bfdf46052.

                                                 26
                Case 1:20-cv-02295-EGS Document 149-1 Filed 03/05/21 Page 27 of 33




New Mexico, Ohio, Oregon, Rhode Island, South Carolina, Texas, Utah, Vermont, Washington,

Wisconsin, and Virginia.58

          88.    These disruptions and delays in postal service have caused Americans to go without

their life sustaining medication and medical supplies, including medications to treat diabetes,

asthma, hypertension, among other serious chronic conditions.59 Veterans, who overwhelmingly

receive their medications through the mail, have reported delays of weeks to receive medication.60

Veterans have also reported that delayed bills and payments have caused them to incur late fees.61

          89.    Delays in mail delivery affected elections. For example, in St. Louis, Missouri, mail   Deleted: have already


delays contributed to ballots arriving too late to be completed or mailed back in time to be counted

in the state’s August 4, 2020 primary election.62


58
   See, e.g., State of Washington v. Trump, No. 1:20-cv-03127 (E.D. Wash.), available at
https://agportal-s3bucket.s3.amazonaws.com/001_ComplaintUSPS.pdf; Andrew Brown &
Andrew Miller, Some SC Businesses Say They are Experiencing Delays Because of US Postal
Service Changes, The Post and Courier, (Aug. 14, 2020), https://www.postandcourier.com/
business/some-sc-businesses-say-they-are-experiencing-delays-because-of-us-postal-service-
changes/article_e8716d38-dd6d-11ea-9c9e-a79f1c82a446.html; Ron Trevino, USPS Delivery
Delays Leave 82-year-old Texas Man Without Heart Medication for a Week, WBNS (Aug. 17,
2020), https://www.10tv.com/article/news/nation-world/usps-delays-leave-humble-man-without-
heart-medication/285-49815193-bf3d-4b45-a1a5-b0afe16236f7; David Manoucheri, People Wait
Weeks, Months for Packages to be Delivered, KCRA, (Aug. 15, 2020), https://www.kcra.com/
article/people-wait-weeks-months-for-packages-to-be-delivered/33606613; Ginna Roe, Utah
Diabetic Waiting for More Than a Week For Supplies By Mail, KUTV, (Aug. 17, 2020);
https://kutv.com/news/local/utah-diabetic-waiting-more-than-a-week-for-supplies-by-mail.
59
   Rosalind Adams, et al., USPS Delays Are Causing People to Get their Prescriptions Late,
Buzzfeed News (Aug. 17, 2020) https://www.buzzfeednews.com/article/rosalindadams/post-
office-delay-prescription-medicine.
60
  See Letter from 31 Senators to Louis DeJoy (Aug. 13, 2020), https://bit.ly/345AaDj; James
Clark, How the battle over the US Postal Service is costing veterans dearly, Task & Purpose (Aug.
18, 2020), https://taskandpurpose.com/news/postal-service-veteran-medication-delays.
61
     Letter from Senator Gary Peters to Hal. J. Roesch II (Aug. 13, 2020), https://bit.ly/311tQe5.
62
  Robert Patrick, Postal Delays, Greater Demand for Ballots Leading to Spike in Complaints,
Groups Say, St. Louis Post-Dispatch, (Aug. 1, 2020), https://www.stltoday.com/lifestyles/health-
med-fit/coronavirus/postal-delays-greater-demand-for-ballots-leading-to-spike-in-complaints-

                                                  27
             Case 1:20-cv-02295-EGS Document 149-1 Filed 03/05/21 Page 28 of 33




       90.     In a memo circulated to USPS employees the week of August 10, Postmaster                 Deleted: Postal Service


General DeJoy acknowledged that the Pivot “impacted our overall service levels.”                        Deleted: has


       91.     Following widespread complaint and media reports regarding the delays, the House

of Representatives sent a notice requesting Mr. DeJoy appear for a hearing on August 21, 2020.

       92.     On August 18, 2020, Postmaster General DeJoy disseminated a public statement

that he was suspending certain changes that had been implemented pursuant to “longstanding

operational initiatives” that “predate my arrival at the Postal Service.” 63 That statement did not,    Deleted: does


however, purport to suspend key changes announced in the July 10 Pivot directing reductions in

service. It also did not address the changes discussed in the “PMGs expectations and plan”              Deleted: does


document, other than to say that “overtime has, and will continue to be, approved as needed.”

                   PERSISTING DELAYS AND PROPOSED CHANGES                                                   Deleted: The Postal Service Changes Its Treatment
                                                                                                            of Ballots Sent by Marketing Mail¶
                                                                                                            ¶
       93.     Even after this Court entered a series of preliminary injunctions beginning                  On July 29, 2020, the Postal Service announced a
                                                                                                            change to its treatment of election mail, including vote-
September 27, 2020, requiring USPS to suspend its new policy limiting late and extra trips, USPS            by-mail ballots through letters it sent election officials
                                                                                                            in 46 states and the District of Columbia. In those
                                                                                                            letters, the Postal Service warned that “there is a
made no effort to comply because in the words of a USPS official testifying on October 15, 2020,            significant risk that, at least in certain circumstances,
                                                                                                            ballots may be requested in a manner that is consistent
                                                                                                            with your election rules and returned promptly, and yet
“there wasn’t anything to change.” Late and extra trips remained well below their pre-July 10               not be returned in time to be counted.”64 ¶
                                                                                                            To account for that risk, the Postal Service
levels, and service scores remained depressed.                                                              “recommend[ed] that election officials use First-Class
                                                                                                            Mail to transmit blank ballots and allow 1 week for
                                                                                                            delivery to voters.”
       94.     Although late and extra trips increased temporarily beginning in late November

during the holiday season, they declined again sharply in early January, and today late and extra

trips today remain well below their levels prior to the July 10, 2020, transportation policy changes.



groups-say/article_4b65cb38-7cac-51dd-9c46-62c46ef5d7b8.html; Erin Richey, Delays at the
Post Office Could Force Missouri Absentee Voters to the Polls, KSDK (Aug. 3, 2020),
https://www.ksdk.com/article/news/politics/elections/absentee-ballot-delays-force-voters-polls-
in-person/63-cbfd42b1-4df3-49f8-8845-68305c778074.
63
  See, Phil Mattingly (@Phil_Mattingly), TWITTER, https://twitter.com/Phil_Mattingly/status/
1295776474751012867/photo/1 (Aug. 18, 2020).

                                                 28
                 Case 1:20-cv-02295-EGS Document 149-1 Filed 03/05/21 Page 29 of 33




Between February 1 and 24, for example, late trips generally averaged around 1,000 per day, with

only two days in the 1,500-1,600 range. By contrast, in a the 24 days prior to July 10, 2020, there

were generally over 2,000 late trips per day. Similarly, with respect to extra trips, between

February 1 and 24, the daily number ranged from approximately 1,100 to 3,800, whereas in the

period leading up to July 10, they were 4,500 or above on most days, and above 3,800 on 18 out

of the 24 prior days.

           95.    Service scores also remain depressed. Indeed, service scores plummeted in

December, with only 71% of local first-class mail being delivered on time and only 38% of non-

local first-class mail being delivered on time, compared to on-time delivery scores of

approximately 90% and 80% respectively before Mr. DeJoy became postmaster general.65

           96.    In congressional testimony delivered on February 24, 2021, Postmaster General

DeJoy characterized persisting delays as “unacceptable.”66 He acknowledged that “during this

peak season, we fell far short of meeting our service targets,” and “[t]oo many Americans were

left waiting for weeks for important deliveries of mail and packages.”67

           97.    Postmaster General DeJoy also testified that he is contemplating significant

changes in an upcoming strategic plan, including lengthening the service standard for first-class

mail.68 In addition to leading to slower mail delivery generally, lengthening the service standard

would increase the likelihood of ballots being delivered late in future elections.




65
  https://www.washingtonpost.com/graphics/2021/business/usps-performance-whats-next-
biden/.
66
     https://about.usps.com/newsroom/testimony-speeches/pdf/022421.pdfl.
67
     Id.
68
  See https://thehill.com/homenews/house/540285-postmaster-general-apologizes-for-mail-
delays.

                                                 29
               Case 1:20-cv-02295-EGS Document 149-1 Filed 03/05/21 Page 30 of 33




                                   FIRST CAUSE OF ACTION                                                Moved up [6]: <#>It warned that “[u]sing Marketing Mail
                          (Non-statutory review of unlawful agency action                               will result in slower delivery times and will increase the risk
                                                                                                        that voters will not receive their ballots in time to return
                        for failure to follow statutorily required procedures)                          them by mail.”
                                                                                                        Deleted: <#> Id.¶
        98.     Plaintiff has a non-statutory right of action to enjoin and declare unlawful official   The letters state that “the Postal Service cannot adjust its
                                                                                                        delivery standards to accommodate the requirements of state
action that is ultra vires and unlawful.                                                                election law.” The letters do not acknowledge the Postal
                                                                                                        Service’s longstanding policy of according first-class
                                                                                                        treatment to ballots or other election-related materials sent
        99.     Through the changes to transportation policy and to the treatment of election mail,     by Marketing Mail, or the change in policy reflected in the
                                                                                                        letters. ¶
                                                                                                        The letters also do not acknowledge the Postal Service’s
USPS has implemented changes in the nature of postal services that will generally affect service        statutory obligation to provide highest consideration for the
                                                                                                        delivery of important letter mail, see 39 U.S.C. § 101(e), or
on a nationwide or substantially nationwide basis, without following the procedures required by         the Postal Service’s statutory duty to seek an advisory
                                                                                                        opinion from the Postal Regulatory Commission before
                                                                                                        making any changes that have a nationwide impact on postal
39 U.S.C. § 3661.                                                                                       services, see id. § 3661(a).¶
                                                                                                        This change in how the Postal Service treats election mail
                                                                                                        will impose financial burdens on state election authorities
        100.    USPS’s failure to follow required procedures has deprived Plaintiff NAACP and           which, to ensure timely delivery, will have to pay 55 cents
                                                                                                        per piece for First-Class service rather than the 20 cents per
its members of the opportunity to comment on the changes in postal service, has impacted the            piece they previously could pay. This increase in per-piece
                                                                                                        cost, combined with an anticipated 10-fold increase in vote-
                                                                                                        by-mail volume, will compound states’ unprecedented
timely delivery of mail to its members, and will impact the timely receipt of mail-in ballots by its    financial strain in the midst of a global pandemic.¶
                                                                                                        The slower delivery of election mail, including ballots, under
                                                                                                        the new Postal Service policy compresses the time voters
members.                                                                                                have to return their completed ballot. As the Postal Service
                                                                                                        recognized in the July 29 letters, “the ballot needs to be in
        101.    Plaintiff and its members will suffer irreparable injury if the changes are not         the hands of the voter so that he or she has adequate time to
                                                                                                        complete it and put it back in the mail stream so that it can
                                                                                                        be processed and delivered by the applicable deadline.” The
declared unlawful, and Plaintiff and its members have no adequate remedy at law.                        delay in the delivery of election mail, including ballots, that
                                                                                                        no longer receive First-Class treatment may thereby cause
                                                                                                        significant numbers of completed ballots not to be counted
        102.    The public interest favors entry of a declaration that the changes are unlawful and     because they are delivered after states’ deadlines.¶
                                                                                                        The Postal Service implemented this change in the treatment
invalid because they were issued and adopted without observance of the mandatory procedures             of election mail on a nationwide basis, expressly warning 46
                                                                                                        states of the new policy’s potential harmful effects. ¶
                                                                                                        Although this change in the nature of postal services will
required by 39 U.S.C. § 3661.                                                                           have a nationwide effect, the Postal Service failed to submit
                                                                                                        a proposal for the change to the Postal Regulatory
                                                                                                        Commission, as required by federal law. 39 U.S.C. §
                                  SECOND CAUSE OF ACTION                                                3661(b).¶
                          (Non-statutory review of unlawful agency action                               Deleted: announced in the “Pivot” Instructions
         that is arbitrary, capricious, and not in accordance with statutory requirements)
                                                                                                        Deleted: changes
                                                                                                        Deleted: the Postal Service
        103.    Plaintiff NAACP has a non-statutory right of action to enjoin and declare unlawful
                                                                                                        Deleted: The Postal Service’s
official action that is ultra vires and unlawful.




                                                    30
              Case 1:20-cv-02295-EGS Document 149-1 Filed 03/05/21 Page 31 of 33




       104.    Through the changes to transportation policy and to the treatment of election mail,       Deleted: announced in the “Pivot” Instructions
                                                                                                         Deleted: changes
USPS has failed to give the “highest consideration” to the “delivery of important letter mail,”          Deleted: the Postal Service

including ballots as required by 39 U.S.C. § 101(e).                                                     Deleted: election mail and mail containing veterans’
                                                                                                         benefits,…
       105.    Similarly, by failing to implement policies mandating procedures that USPS itself

recognizes are necessary to ensure the prompt and reliable delivery of ballots in election, USPS

has violated 39 U.S.C. § 101(e), which mandates: “In determining all policies for postal services,

the Postal Service shall give the highest consideration to the requirement for the most expeditious

collection, transportation, and delivery of important letter mail.” 39 U.S.C. § 101(e).

       106.    In light of the mandate of section 101(e), the coronavirus pandemic, and the

significant increase in voting by mail, the changes to transportation policy and to the treatment of     Deleted: announced in the “Pivot” Instructions
                                                                                                         Deleted: changes
election mail are unreasonable, arbitrary, capricious, or in violation of law.

       107.    In light of the mandate of section 101(e) and USPS’s recognition that it must

implement special procedures to prioritize and account for the delivery of ballots close to elections,

USPS’s failure to implement such policies is unreasonable, arbitrary, capricious, or in violation of

law.

                                THIRD CAUSE OF ACTION
                             (Mandamus to enforce 39 U.S.C. § 3661)

       108.    Plaintiff NAACP has a statutory right under 39 U.S.C. § 3661 to notice and an

opportunity to comment on changes in the nature of postal services that will generally affect

service on a nationwide or substantially nationwide basis.

       109.    Defendants have a nondiscretionary duty under 39 U.S.C. § 3661 to seek an

advisory opinion from the Postal Regulatory Commission, in order that members of the public,

such as plaintiff NAACP, will have notice and an opportunity to comment on changes in the nature




                                                 31
                Case 1:20-cv-02295-EGS Document 149-1 Filed 03/05/21 Page 32 of 33




of postal services that will generally affect service on a nationwide or substantially nationwide

basis.

         110.    Defendants’ failure to follow the procedures required by 39 U.S.C. § 3661 warrants

relief in the nature of mandamus pursuant to 28 U.S.C. § 1361 if no other adequate remedy is

available to Plaintiff NAACP to enjoin Defendants’ unlawful action and compel action required

of defendants by law.

         111.    Plaintiff NAACP has been and will continue to be harmed by Defendants’ unlawful

actions because delays to mail to its members as a result of these actions are ongoing.

                                FOURTH CAUSE OF ACTION
                             (Mandamus to enforce 39 U.S.C. § 101(e))

         112.    Plaintiff NAACP and its members have a statutory right under 39 U.S.C. § 101(e)      Deleted:


to have USPS provide “highest consideration” to the “requirement for the most expeditious             Deleted: the Postal Service


collection, transportation, and delivery of” their “important letter mail.”

         113.    Defendants have a nondiscretionary duty under 39 U.S.C. § 101(e) to provide

“highest consideration” to the delivery of “important letter mail” to the members of the public,

including Plaintiffs.

         114.    Defendants’ failure to follow the procedures required by 39 U.S.C. § 101(e)

warrants relief in the nature of mandamus pursuant to 28 U.S.C. § 1361 if no other adequate

remedy is available to plaintiff NAACP to enjoin Defendants’ unlawful action and compel action

required of Defendants by law.

         115.    Plaintiff NAACP has been and will continue to be harmed by Defendants’ unlawful

actions because delays to mail to its members as a result of these actions are ongoing.

                                     PRAYER FOR RELIEF

WHEREFORE, Plaintiff NAACP prays that this Court:

                                                 32
              Case 1:20-cv-02295-EGS Document 149-1 Filed 03/05/21 Page 33 of 33




       (A)       Declare the changes announced in July 2020 to transportation policy, and to the       Deleted: the Pivot Instructions
                                                                                                       Deleted: the changes
treatment of election mail described in the July 29, 2020, letters to states, invalid for failure to

follow required procedures;

       (B)       Declare the July 2020 changes to transportation policy and the changes to the         Deleted: announced in the Pivot Instructions


treatment of election mail described in the July 29, 2020 letters to states invalid as unreasonable,

arbitrary, capricious, or in violation of law;

       (C)       Enjoin Defendants from continuing to implement the July 2020 changes to postal

service;                                                                                               Deleted: announced on July 10


       (D)       Enjoin Defendants to continue USPS’s prior policy of treating election mail sent as   Deleted: the Postal Service’s


Marketing Mail as First-Class mail;                                                                    Deleted: , until such time as the Postal Service has sought
                                                                                                       an advisory opinion from the Commission on these proposed
                                                                                                       changes
       (E)       Establish policies to ensure the prompt and reliable delivery of ballots for future
                                                                                                       Deleted: the public has been provided a reasonable
                                                                                                       opportunity
elections; and
                                                                                                       Deleted: comment

       (D)       Grant such other relief as this Court may deem just and proper.

Dated: March 5, 2021                              Respectfully submitted,                              Deleted: August 20, 2020


                                                    /s/ Allison M. Zieve  .
 Sam Spital                                       Allison M. Zieve
 (D.D.C. Bar No. SS4839)                          (DC Bar No. 424786)
 NAACP LEGAL DEFENSE &                            PUBLIC CITIZEN LITIGATION
 EDUCATIONAL FUND, INC.                           GROUP
 40 Rector Street, 5th Floor                      1600 20th Street NW
 New York, NY 10006                               Washington, DC 20009
 (212) 965-2200                                   (202) 588-1000

                                    Counsel for Plaintiff NAACP




                                                 33
